The opinion of the court was delivered by
Dunbar, C. J.
The appellant moves to re-tax the costs adjudged the respondent in this action insofar as the same applies to the costs taxed for the brief filed by respondent, in that the same are too large, and not in accordance with the rules of this court. Costs were allowed respondent for the brief in the sum of $175. An examination of respondent’s brief, which is a brief containing 174 pages, shows that 120 pages are devoted exclusively to a recital of the testimony given on the trial of the case. The testimony is before the court in the statement of facts, and it is not necessary that it should be again presented in the form of a brief. At all events the losing party should not be called upon to pay for the same. The brief in this case contains about fifty-four pages of proper matter. We think, under the circumstances, that sixty dollars is an ample allowance to respondent for the costs of their brief, and the judgment will be modified to that extent.
Hoyt, Scott, Stiles and Anders, JJ., concur.